      Case 2:19-cv-00442-TLN-DB Document 60 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY KARL BLACKWELL,                             No. 2:19-cv-00442 TLN DB P
12                        Plaintiff,
13            v.                                         ORDER
14    A. JENKINS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. On April 14, 2021, defendant’s motion to revoke plaintiff’s in forma pauperis

19   status was granted. (ECF No. 57.) Accordingly, plaintiff was ordered to pay the outstanding

20   balance of the filing fee for this action within thirty days of the court’s order. (Id.) On May 14,

21   2021, plaintiff filed a “request for receipt of fifty-dollar payment filing fee” in which plaintiff

22   asserts that he has payed the outstanding balance of the filing fee for this action and requests a

23   receipt for that payment. (ECF No. 58.)

24          As stated in the district court’s April 13, 2021 order, court records reflect that plaintiff has

25   paid $350.00 towards the $400.00 filing fee. (ECF No. 57.) The court has not received any

26   additional payment from the plaintiff toward the outstanding balance of the filing fee. Because

27   plaintiff has already paid a majority of the filing fee and appears to believe that he paid the

28   outstanding balance. In light of this, the court will order counsel for defendants to contact the
                                                         1
      Case 2:19-cv-00442-TLN-DB Document 60 Filed 07/27/21 Page 2 of 2


 1   litigation coordinator or other appropriate official at Mule Creek State Prison, determine whether
 2   plaintiff has attempted to pay the remaining balance of the filing fee, and inform the court of their
 3   findings.
 4             Accordingly, IT IS HEREBY ORDERED that:
 5             1. Counsel for defendants is instructed to:
 6                  a. Contact the Mule Creek State Prison Litigation Coordinator or other appropriate
 7                     official at Mule Creek State Prison to determine whether plaintiff has attempted to
 8                     pay the outstanding balance of the filing fee.
 9                  b. Within twenty days after the filing date of this order, file and serve a statement
10                     reflecting the findings of such an inquiry, including all appropriate declarations.
11             2. The Clerk of the Court is directed to serve a copy of this order on Derrek J. Lee,
12                  Deputy Attorney General.
13   Dated: July 27, 2021
14

15

16

17

18

19

20

21
     DB:14
22   DB/DB Prisoner Inbox/Civil Rights/R/blac0442.feepayment

23

24

25

26

27

28
                                                               2
